On January 5, 1993, the defendant was sentenced to serve ten (10) years in the Montana State Prison for Aggravated Assault, a Felony. However, the execution of the last six (6) years is hereby suspended. It is ordered that the defendant serve four (4) years in the Montana State Prison for Aggravated Assault, a Felony. It is also ordered that the defendant is sentenced to serve two (2) years in the Montana State Prison for the use of a dangerous weapon while engaged in the commission of the aggravated assault. Said two (2) years is to run consecutively to the sentenced imposed for the Aggravated Assault, a Felony. The court intends by this sentence that the defendant shall serve six (6) years in the Montana State Prison and shall be on a suspended sentence for six (6) years following his release from the Montana State Prison. While on probation the defendant must follow the conditions as stated in the January 5,1993 judgment, plus the defendant must pay the mandatory $20.00 surcharge.
On October 13,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Brant light, Attorney from Great Falls. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Brant Light, Attorney from Great Falls, for his assistance to the defendant and to this Court.